Citation Nr: 0733805	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-35 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to initial compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to May 
1946.



This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Regional Office (RO) that granted service connection for 
bilateral hearing loss, and assigned a noncompensable 
evaluation for it.  The veteran disagreed with the assigned 
rating.


FINDING OF FACT

The veteran has Level II hearing in each ear.


CONCLUSION OF LAW

An initial compensable evaluation for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, to include the need to 
submit evidence of a current disability, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include private 
medical records and a VA examination report.  In April 2006, 
the veteran submitted a copy of the private audiometric 
examination from April 2004 that was already of record, and 
indicated that he had no other information or evidence to 
submit to the VA.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for an increased rating, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
private medical records, and a VA examination report.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for bilateral hearing 
loss, the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The evidence supporting the veteran's claim for a compensable 
evaluation for bilateral hearing loss includes some medical 
findings and his allegations regarding its severity.  In this 
regard, the Board acknowledges that private and VA 
audiometric tests reveal that the veteran has a bilateral 
sensorineural hearing loss.  

The evidence against the veteran's claim consists of the 
results of VA audiometric examinations conducted in October 
2004.  Under the criteria set forth in the Rating Schedule, 
the test results on this examination establish that the 
veteran has Level II hearing in each ear.  These findings 
correspond to a noncompensable percent evaluation.  38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.  In addition, the 
Board points out that the VA examiner commented that the 
private audiometric tests conducted in April 2004 coincided 
with the results obtained on the VA examination.

Although the veteran asserts that his hearing acuity should 
be compensable, his statements clearly have less probative 
value than the objective findings demonstrated on audiometric 
testing and only the audiometric testing may be 
used in applying the rating code for hearing loss 
evaluations.  In addition, the Board points out that the 
hearing tests are to be conducted without the use of hearing 
aids.  See 38 C.F.R. § 4.85(a).  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for a compensable evaluation for bilateral hearing 
loss.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected bilateral hearing 
loss presents an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  The veteran's 
representative argues that the audiometric test is conducted 
in a soundproof environment and that this does not adequately 
reflect the functional impairment under the ordinary 
conditions of life.  See 38 C.F.R. § 4.10 (2007).  The Board 
observes that the regulations specify the type of hearing 
test the VA must use in evaluating service-connected hearing 
loss, and the Board must rate the disability in accordance 
with the results obtained on the authorized tests.

In addition, the Board notes that the evidence does not show 
that the veteran's service-connected hearing loss, in and of 
itself, interferes markedly with employment (i.e., beyond 
that contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


